      Case 6:17-cv-00110-JRH-BWC Document 49 Filed 08/06/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

                                          *
WASEEM DAKER,
                                          •k

                                          ■k
        Plaintiff,
                                          k


                V.                        *                   CV   617-110
                                          *


                                          k
COMMISSIONER GREGORY DOZIER,
                                          k
et al.,

        Defendants.




                                     ORDER




        Before the Court is Plaintiff Waseem Daker's motion for relief

from judgment.        (Doc.    48. )      Plaintiff moves pursuant to Federal

Rule of Civil Procedure 60(b)             for relief from this Court's January

29, 2018 Order adopting the United States Magistrate Judge's Report

and Recommendation that          Plaintiff's         case be dismissed.      Plaintiff


has already appealed and moved to vacate that Order.                         (See Docs.

19,    23. )    Plaintiff's prior motion to vacate was denied and his

appeal     dismissed.         (See     Docs.   36,    39. )   Plaintiff      has   since

appealed a second time, challenging the denial of his first motion

to    vacate.



        In the pending motion.          Plaintiff asks this Court to


        indicate its intention to vacate its first holding -
        that Plaintiff had three (3) strikes [] and did not
   Case 6:17-cv-00110-JRH-BWC Document 49 Filed 08/06/20 Page 2 of 4



       qualify for the IDOSPI^ exception . . . so that, on
       appeal, the Eleventh Circuit only has to address this
       Court's second and third reasons for dismissal: Abuse of
       the   judicial      process . . . and        Failure    to    exhaust
       administrative remedies.


{Doc. 48, at 13-14.)          Plaintiff's request follows the Eleventh

Circuit's    grant    of    his   motion   for   leave   to   proceed      based    on

imminent danger in another of his cases (the ""2018 Case").                    (See

Order of March 27, 2020, in Case No. 19-11849).                     That Eleventh

Circuit Order also found Plaintiff's appeal nonfrivolous.                      (See

id.)   Plaintiff argues that because the facts and arguments in the

2018 Case are the same as those here, this Court should indicate

its intention to grant the Rule 60(b) motion with respect to its

holding that Plaintiff did not qualify for the imminent danger

exception.


       While a notice of appeal generally deprives a district court

of jurisdiction over the issues in the appeal, a district court

may act ^'in furtherance of the appeal."             Mahone v. Ray, 326 F.3d

1176, 1179 (11th Cir. 2003).           Considering and denying a Rule 60(b)

motion falls within that purview.                See id. at 1180.       ''However,

following the filing of a notice of appeal district courts do not

possess jurisdiction to grant a Rule 60(b) motion[;]" they may

either   deny   the     motion    or   "indicate    [their]   belief    that       the




1 Plaintiff uses IDOSPI to mean "imminent danger                      of    serious
physical injury," as found in 28 U.S.C. § 1915(g).
     Case 6:17-cv-00110-JRH-BWC Document 49 Filed 08/06/20 Page 3 of 4



arguments raised are meritorious." Id.             Therefore, the Court will

now consider the merits of Plaintiff's motion.


      Federal     Rule   of   Civil    Procedure   60(b)    permits     courts   to

relieve a party from final judgment for six reasons:

      1) mistake,        inadvertence,       surprise,      or    excusable
         neglect;

      2) newly discovered evidence that, with reasonable
         diligence, could not have been discovered in time to
          move for a new trial under Rule 59(b);

      3) fraud, . . . misrepresentation, or misconduct by an
         opposing party;

      4) the judgment is void;

      5) the judgment has been satisfied, released, or
         discharged; it is based on an earlier judgment that
         has been   reversed or    vacated; or applying it
         prospectively is no longer equitable; or

      6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).        "Motions under [Rule 60(b)] are directed to

the sound discretion of the district court."               Griffin v. Swim-Tech


Corp., 722 F.2d 677, 680 (11th Cir. 1984).


      Although both this case and the 2018 Case involve forcible

shavings, they involve different factual allegations.                   This case

is   premised     solely on     forcible     shavings,   while    the   2018   Case

involves numerous other allegations including the denial of food

and medical and dental care in administrative segregation.                       The

parties    also    differ     across   the    cases.   Finally,    some   of     the

allegations in the 2018 Case took place at Macon State Prison while
   Case 6:17-cv-00110-JRH-BWC Document 49 Filed 08/06/20 Page 4 of 4



the allegations in this case stem only from Plaintiff's time at

Georgia   State   Prison.    Because   the   Eleventh     Circuit's    Order

granting Plaintiff leave to proceed in the 2018 Case does not

explain which of Plaintiff's allegations were sufficient to meet

the imminent danger threshold, this Court declines to rely on that

Order as a basis for granting Rule 60(b) relief here.           Moreover,

upon review, the Court remains convinced that the allegations in

this case do not meet 28 U.S.C. § 1915(g)'s imminent danger of

serious physical injury threshold.        Accordingly, the motion for

relief from judgment (Doc. 48) is DENIED.

     ORDER ENTERED at Augusta, Georgia this ^^^day of August,
2020.




                                        J.                    ;iEF   JUDGE
                                        UNITE        'ATES DISTRICT COURT
                                             ^'ERN   DISTRICT OF GEORGIA
